Citation Nr: 1340371	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  08-39 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to January 1987.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This matter was remanded in September 2010 for further development.  


FINDING OF FACT

The Veteran's tinnitus is proximately due to his service-connected hearing loss.


CONCLUSION OF LAW

The criteria for service connection for tinnitus on a secondary basis have been met. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant service connection for tinnitus constitutes a full grant of the benefit sought on appeal, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.303(d). 

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc). 

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim will be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran is competent to identify the claimed disability of tinnitus, as this condition is subjective in nature and is observable by his own senses.  See Charles v. Principi, 16 Vet. App. 370 (2002).  At a November 2007 VA examination, the Veteran reported a constant, bilateral, moderate, static noise that he noticed ten years earlier.  Therefore, a current disability is established. 

The Veteran has already been granted service connection for hearing loss based on his exposure to acoustic trauma as a result of duties performed in aircraft maintenance.  Therefore, military noise exposure is conceded, and the second element for service connection is established. 

The remaining question is whether there is a nexus or link between the Veteran's in-service noise exposure and his current tinnitus to establish direct service connection, or between his tinnitus and his hearing loss for secondary service connection. 

The RO denied service connection for tinnitus because there was no mention of it during service, and because the November 2007 VA examiner found that it was less likely than not related to service.  The November 2007 VA examiner's rationale was based on the fact that tinnitus was not noted in service or for many (10) years after service.  

In October 2010, a VA audiologist opined that although hearing loss and tinnitus were commonly present together, they were "not necessarily mutually occurring and had various causes."  She therefore concluded that the hearing loss and tinnitus were less likely than not related.

The Veteran cited an article from the National Institute on Deafness and Other Communication Disorders, National Institute of Health that appeared to link hearing loss and tinnitus.  (http://www.nidcd.nih.gov/health/hearing/pages/tinnitus.aspx.)   

The Board sought the opinion of an expert in the Veterans Health Administration (VHA).  38 C.F.R. § 20.901(a) (2013).  In November 2013, an audiologist provided an opinion favorable to the Veteran's claim.  She noted that tinnitus was a symptom of noise-induced hearing loss.  She further noted that delayed onset tinnitus could occur weeks, months, or years after a precipitating event.  Finally, she stated that "there is insufficient scientific basis to conclude that a delayed onset of tinnitus related to noise-induced hearing loss is improbable."  She opined that it was at least as likely as not that the Veteran's tinnitus is causally related to his service connected hearing loss.  
 
The October 2010 opinion is of little probative value, because it does not include any specific rationale as to why the claimed tinnitus was unrelated to service connected hearing loss.  The VHA audiologist provided a well-reasoned opinion that is consistent with the statements made by the Veteran as well as the medical literature.  All reasonable doubt is resolved in the Veteran's favor. Thus, the evidence establishes that his tinnitus is secondary to his service-connected hearing loss.  See 38 C.F.R. §§ 3.102, 3.310.


ORDER

Service connection for tinnitus is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


